UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2537


KENNETH VALENTINE AWE,

                Plaintiff – Appellant,

          v.

LAKEWAY PUBLISHERS OF MO. INC.; R. J. FISHMAN, President of
Lakeway Publishers of MO. Inc. owner of Lincoln County
Journal;  KATHY   COLBERT,  Publisher  of   Lincoln  County
Journal,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00528-JLK-RSB)


Submitted:   April 5, 2013                 Decided:   June 3, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Valentine Awe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth V. Awe seeks to appeal the district court’s

order dismissing his complaint without prejudice pursuant to 28

U.S.C.   § 1915(e)(1)(B)(ii)    (2006).        This    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory   and       collateral   orders,   28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).          The order Awe seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.      Domino v. Sugar Workers Local Union 392,

10 F.3d 1064, 1067 (4th Cir. 1993) (finding dismissals without

prejudice generally unappealable).           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     DISMISSED




                                      2